By the Court:
It may be conceded, as claimed by the appellant, that in such a case as this, “if the plaintiff does not appear at the trial, the only judgment that can be entered is a judgment of nonsuit or dismissal.”
But it is not made manifest by the record that the plaintiff did not appear at the trial. It is not claimed that it is, except by inference sought to be drawn from the recitals which precede the judgment as entered by the clerk. These, so far as supposed to be material, are as follows: “This cause came on regularly for trial. The said defendant appeared by his attorneys.”
There being no affirmative recital that the plaintiff appeared at the trial, it is now claimed that the fact that he did not appear is thereby made manifest.
But this position cannot be maintained. If cdl the recitals by which the judgment is preceded had been omitted from the record, such" omission would not have affected the validity of the judgment in any respect.
Judgment affirmed.